DETAILED ACTION

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Andrew J. Koopman, on 17 May 2022.
This application has been amended as follows:

Please replace the phrase “polyester resin having” in lines 6 of claims 8 and 9 with the phrase “a polyester resin having”.

End of Examiner’s amendment

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 8, 9, 12, 13, 16, and 17 are allowed over the prior art.  The closest applied prior art of record is US 2018/0361715 to Sato et al. in view of JP 2002/292734A to Kawai et al..  The closest applied prior art of record does not teach or suggest a resin-coated metal sheet which comprises two resin coated surfaces wherein one resin coated surface is coated with a coating composition comprising a polyester resin having the claimed melting point range and an acid-modified or oxidized polyolefin lubricant component having the specific claimed particles size, weight average molecular weight and acid value.  As such, the instantly claimed resin-coated metal sheet is both novel and nonobvious over the closest applied prior art of record. 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782